Jacob Markowitz, J.
Defendant moves, pursuant to subdivision 1 of rule 106 of the Rules of Civil Practice for dismissal of the complaint upon the ground of forum non conveniens. Plaintiff is a Delaware corporation, authorized to do business in New Jersey. Defendant is a Missouri corporation authorized to do business in New York, where it has its executive offices, and New Jersey. The suit is brought upon an insurance policy insuring, against fire, certain property located in New Jersey.
Plaintiff has not shown any special circumstances which would warrant the retention of jurisdiction in the face of the above facts (see Schlesinger v. Italian Line, 278 App. Div. 127). For the reasons stated, and in the exercise of the court’s discretion the defendant’s contention must be sustained (see Central Pub. Co. v. Wittman, 283 App. Div. 492).
*188The motion is granted on the condition that defendant stipulate to accept service of process in New Jersey within three months from the date of the stipulation, and to waive the Statute of Limitations in such action. Settle order.